dissenting.
I cannot agree with the majority’s decision that there was sufficient evidence to go to the jury. In State v. Chapman, 293 N.C. 585, 238 S.E. 2d 784 (1977), the Supreme Court reversed de*83fendant Chapman’s conviction for secret assault on the grounds of insufficient evidence to submit to the jury.
The evidence in Chapman differed significantly from the case sub judice in two important aspects. In Chapman the defendant was identified as being within close proximity of the scene of the assault shortly before and after the incident. Furthermore, a twelve gauge shotgun was taken from the defendant by the police after the shooting. The gun’s breech had a strong odor of gun powder and contained a shell of the same make as a spent shell later found at the scene. The spent shell was later found to have been fired from defendant’s gun.
In the case sub judice, defendant Blake was not identified as being at the scene at the time of the shooting. The only evidence linking him to the scene was one witness who identified a black El Camino that in his opinion was “Lewis Blake’s car.” Three witnesses saw a person in the vicinity of the shooting, but did not identify the defendant as that person. Secondly, there was no weapon ever found.
In Chapman the Court stated:
The most the State has shown is that the victim could have been shot by a shell fired from defendant’s gun. There is nothing, other than an inference which could arise from mere ownership of the gun, that would tend to prove that defendant actually fired the shot. ‘Beyond that we must sail in a sea of conjecture and surmise. This we are not permitted to do.’ State v. Minor, 290 N.C. 68, 75, 224 S.E. 2d 180, 185 (1976). Even when the State’s evidence is enough to raise a strong suspicion, if it is insufficient to remove the case from the realm of conjecture, nonsuit must be allowed. State v. Chavis, 270 N.C. 306, 154 S.E. 2d 340 (1967).
Chapman, 293 N.C. at 587-88, 238 S.E. 2d at 786.
I cannot see how the evidence in Chapman was insufficient to go to the jury yet the evidence in the case sub judice is sufficient as determined by the majority. Here there is no identification of the defendant at the scene of the crime and no weapon involved in the shooting linked to defendant. Based upon the Supreme Court’s decision in Chapman, I think the evidence was insufficient to go to the jury and the conviction should be reversed.